Citation Nr: 9917335	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Boston, Massachusetts

THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Fellman, attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and the veteran's daughter


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO decision which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for the cause of the veteran's death.  
This is the only issue before the Board at this time.

Some statements by the appellant and her representative 
suggest she may also be claiming Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318, based on the veteran 
allegedly being entitled to receive total compensation 
benefits for 10 or more years preceding death.  The issue of 
benefits under 38 U.S.C.A. § 1318 is not before the Board at 
this time and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In July 1990, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.

2.  Evidence received since the July 1990 Board decision is 
cumulative or redundant of evidence previously considered, or 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death; and the July 1990 Board decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty from November 1943 to 
December 1945.  During his lifetime, he was service-connected 
for a psychoneurosis which was variously rated since service; 
the rating was increased from 50 percent to 100 percent 
effective in July 1981.

The service medical records show treatment of a psychiatric 
disorder and are negative for cardiovascular disease.  The 
post-service medical records show no cardiovascular disease 
until many years after service.  The records show periodic 
treatment for the service-connected psychiatric disorder over 
the years, including by Farrokh Khajavi, M.D. beginning in 
the 1970s.  Medical records years after service also show 
treatment for various physical ailments (ulcer disease, 
arthritis, etc.).

In May 1981, Dr. Khajavi reported that the veteran had severe 
and chronic depression and anxiety episodes, as well as 
severe rheumatoid arthritis, and was no longer able to work 
because of his physical and mental limitations.

At an August 1981 VA examination, it was reported that 
reported that the veteran was a teacher of industrial arts 
until June 1981 when he did not return to work on the advice 
of his physician.  

In November 1981, the RO granted an increased rating for the 
veteran service-connected psychiatric disorder, from 50 to 
100 percent, effective in July 1981.

Continuing medical records, dated to 1983, note treatment for 
the service-connected psychiatric disorder and for numerous 
physical ailments.

The veteran's death certificate reveals that he died at 
Massachusetts General Hospital on February 23, 1989.  The 
immediate cause of death was intracerebral hemorrhage of 11/2 
days between onset and death; no other conditions were 
listed.  The certificate indicates that an autopsy was not 
performed.

In May 1989, the RO denied service connection for the cause 
of the veteran's death.  

In a September 1989 statement, Dr. Khajavi said that the 
veteran's health was adversely affected by his service-
connected psychiatric condition.  Dr. Khajavi stated that 
there was a connection between the cause of the veteran's 
death and his mental condition, especially during the latter 
part of his life and a couple of months prior to his death 
when his condition was even more deteriorated 
psychiatrically.

In a December 1989 statement, Dr. Harrom said that the 
veteran's severe anxiety and depression were major factors in 
bringing on his medical problems and in delaying full 
recovery.  He opined that the veteran's psychiatric disorder 
was a major contributing factor to the cerebral hemorrhage 
that caused his death.

The appellant testified at a hearing at the RO in January 
1990.  She asserted that the veteran's service-connected 
psychiatric disorder contributed to his other physical 
ailments and contributed to his death.  

In a July 1990 decision, the Board denied service connection 
for the cause of the veteran's death.  

In August 1993, the appellant applied to reopen the claim for 
service connection for the cause of the veteran's death. 

In support of her application to reopen the claim, the 
appellant submitted records from Massachusetts General 
Hospital.  Records from 1982 and 1983 show the veteran 
received treatment of various medical conditions.  There is a 
notation in a November 1982 record of questionable coronary 
artery disease.  Records from the hospital show he was 
admitted, unconscious, in February 1989, with a primary 
diagnosis of intracerebral hemorrhage.  He reportedly was 
found on the ground outside of his car, and it was noted that 
he apparently had fallen when trying to get into his car and 
there was some question of his having been struck by another 
car.  He was taken to another hospital prior to transfer to 
Massachusetts General Hospital.  In addition to the 
intracerebral hemorrhage, he had other injuries including a 
laceration of the parieto-occipital region, elbow and chest 
lacerations, and a fractured left clavicle.  He was placed on 
a do-not-resuscitate status prior to his death.  On the 
hospital report of the veteran's death, an intracerebral 
hemorrhage was listed as the condition directly leading to 
death.  Other significant conditions listed were angina 
pectoris, rheumatoid arthritis, diverticulitis, chronic 
empyema, and questionable aspergillosis (a fungal infection 
of the lungs).  There was a question of whether the 
intracerebral hemorrage was precipitated by trauma or by a 
cerebrovascular accident.

The appellant testified at a hearing at the RO in June 1995.  
She said that the veteran suffered a head injury in a fall in 
February 1989, but she did not believe that such was the 
cause of his fatal intracerebral hemorrhage.  Her attorney 
submitted copies of portions of the Physician's Desk 
Reference (PDR) concerning the side effects of various 
psychiatric medicines that the veteran was taking prior to 
his death.  The representative pointed that the veteran's 
medical records in the 1980s contain a diagnosis of heart 
disease and the PDR noted that caution should be used taking 
one of the veteran's medications in patients with 
cardiovascular disease.  The representative further pointed 
out that one of the possible side effects of another 
medication is tachycardia.  

In a July 1995 letter, Dr. Khajavi made reference to his 
earlier letter of September 1989 and said he wanted to 
reemphasize his opinion that the veteran's psychiatric 
disorder contributed substantially and materially to his 
cerebral hemorrhage and subsequent death.  The doctor said 
the veteran's psychiatric symptoms had an adverse effect on 
his various organs and contributed to his various physical 
ailments.

The veteran's daughter testified at a Board hearing in April 
1999.  She asserted that the veteran died of a stroke, not 
head trauma, and that his psychiatric condition made him less 
able to withstand the effects of the fatal stroke.  A written 
statement from the appellant was submitted later in April 
1999, in which she described the veteran's psychiatric and 
physical ailments and essentially asserted that the service-
connected psychiatric disorder contributed to death.

II. Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The appellant's claim for service connection for the cause of 
the veteran's death was previously denied by the Board in a 
July 1990 decision, and that decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the Board denied the claim in 1990, it considered that 
the veteran had a service-connected psychiatric disorder 
which was rating 100 percent, and that he died in 1989, many 
years after service, from an intracerebral hemorrhage.  
Service and post-service medical records showed no 
cardiovascular condition for many years after service.  The 
Board considered medical statements submitted in support of 
the claim, including a 1989 statement from the veteran's 
psychiatrist, Dr. Khajavi, who opined that the veteran's 
psychiatric disorder contributed to his physical ailments and 
death.  The Board also considered the appellant's hearing 
testimony and written statements in support of the claim.

Evidence received since the 1990 Board decision includes 
medical records dated from the 1980s which note significant 
physical ailments many years after service, and there is a 
notation of possible heart disease in the 1980s.  Additional 
terminal hospital records from February 1989 again note the 
veteran died of an intracerebral hemorrhage (which was either 
due to head trauma or a cerebrovascular accident).  These 
medical records are not new evidence since they contain 
information which is cumulative to that previously considered 
(that the veteran had severe physical ailments years after 
service and died of an intracerebral hemorrhage).  Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  The 1995 statement 
of the veteran's psychiatrist, Dr. Khajavi, is repetitious of 
his previously considered 1989 statement, and such is not new 
evidence.  The PDR information regarding the possible side-
effects of the veteran's psychiatric medications is general 
in nature and is unaccompanied by any doctor's statement that 
the medication caused this particular veteran to have a 
chronic cardiovascular disorder and the fatal intracebebral 
hemorrhage.  Such generic information from a medical text is 
not material since it is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decided the merits of the 
claim.  

The lay assertions, as to the cause of the veteran's death, 
provided by the appellant, her representative, and the 
veteran's daughter, are not competent evidence, since laymen 
have no competence to offer medical opinions on diagnosis or 
etiology.  Moreover, the assertions are essentially 
repetitious of contentions previously considered by the Board 
in 1990, and such are not new evidence.  Id.  

The Board concludes that new and material evidence has not 
been submitted since the July 1990 Board decision which 
denied service connection for the cause of the veteran's 
death.  Thus, the claim has not been reopened, and the July 
1990 Board decision remains final.



ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

